Citation Nr: 1631810	
Decision Date: 08/10/16    Archive Date: 08/23/16

DOCKET NO.  13-21 581A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Basic eligibility for Department of Veterans Affairs (VA) home loan guaranty benefits.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hudson, Counsel



INTRODUCTION

The Appellant had 6 years of Reserve service from April 1964 to April 1970, with verification required concerning additional details.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a decision that denied the Appellant's application for VA home loan benefits.  In June 2015, the Appellant appeared at a Board videoconference hearing held before the undersigned.   

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In order to receive home loan benefits, a claimant must satisfy certain active duty or Selected Reserve duty requirements.  As pertinent to this appeal, a claimant must have served on active duty during the Vietnam era, with a total period of active duty for 90 days or more.  38 U.S.C.A. § 3701(a)(2)(A) (West 2014).  Alternatively, if not otherwise eligible, an individual who has completed a total of at least six years in the Selected Reserve may also establish eligibility.  38 U.S.C.A. § 3701(b)(5)(A) (West 2014).  

The evidence of record reflects that the Appellant joined the National Guard for a period of 6 years, beginning April 29, 1964.  He was transferred to the U. S. Army Reserve in July 1965, and was discharged from the Ready Reserve on April 28, 1970, having completed his 6-year obligation.  However, the service department evidence currently of record is insufficient, and the record does not reflect that the RO attempted to verify the Appellant's service, with respect to entitlement to home loan benefits.  In this regard, although the Appellant was asked to verify his service, he testified at his hearing that he had been unable to do so, and, in any event, VA's duty to assist requires that VA obtain all records within Federal custody.  See 38 C.F.R. § 3.159(c)(2) (2015). 

Specifically, a DD Form 214, documents a period of service from August 8, 1964, to December 24, 1964, but does not clearly identify whether this service was active duty for training (ACDUTRA) or active duty.  In particular, on the form, the Appellant's current service was that he had been "Ordered to ACDUTRA."  In the "Remarks" section of the from, "6 MONTHS ACDUTRA" was noted; however, also noted was that he was "Released from Active Duty & returned to State control as a member of the Army National Guard of New York . . ."  Another section of the form, i.e., block 24.b,  refers to the period of service from August 8, 1964, to December 24, 1964 (4 months and 19 days) as "active service."  Clarification is required as to whether this period of service was active duty service or ACDUTRA.  

In addition, the evidence shows that the Appellant was discharged after 6 years from the "Ready Reserve," but does not identify whether this was service in the "Selected Reserve."  "Selected Reserve" means the Selected Reserve of the Ready Reserve of any of the reserve components of the Armed Forces.  38 U.S.C.A. § 3701(b)(5)(B).  In contrast, membership in the Individual Ready Reserve does not constitute Selected Reserve service.  10 U.S.C.A. § 10144(a) ("Individual Ready Reserve consists of those members of the Ready Reserve who are not in the Selected Reserve or the inactive National Guard.").  Therefore, it must be verified whether the Appellant's completed 6-year obligation in the reserves constitutes Selected Reserve service.  

The evidence of record reflects that the Appellant joined the National Guard for a period of 6 years, beginning April 29, 1964.  He had a verified period of ACDUTRA from August 8, 1964, to December 26, 1964.  He was transferred to the U. S. Army Reserve in July 1965, and was discharged from the Ready Reserve on April 28, 1970, having completed his 6-year obligation.  

Finally, the Board notes that the Appellant was not provided with the correct law and regulations in the statement of the case (SOC).  Instead, the SOC cited to 38 U.S.C.A. § 5303A, which only applies to service after September 7, 1980, and 38 U.S.C.A. §§ 3011, 2012, which apply to education benefits.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate records repository or repositories, including, if necessary, the New York State Adjutant General's office, for verification of the Appellant's service, as required by 38 C.F.R. § 3.159(c)(2).  Specifically, it must be determined:

* Whether the Appellant served on active duty for 90 or more days.  This includes a determination of whether the period of service from August 8, 1964, to December 24, 1964, noted on the DD Form 214 of record, was "active duty," or "ACDUTRA."  In addition, it should be ascertained whether the preceding period, from April 29, 1964, to August 7, 1964, was active duty service.  

* Whether the Appellant's six years of Ready Reserve service constituted "Selected Reserve" service.  If not, an explanation must be provided.

2.  After all efforts to obtain the records required by 38 C.F.R. § 3.159(c)(2) have been exhausted, the AOJ must review whether the Appellant's service meets the criteria for VA home loan benefits, on the basis of either 90 days or more of active service, or 6 years in the Selected Reserve, in light of all evidence of record.  If the decision is adverse to the Appellant, he must be furnished a supplemental statement of the case that clearly discusses why the Appellant's service failed to meet the criteria, and includes citation to the CORRECT law and regulations, to include 38 U.S.C.A. §§ 3701(b)(5), 3702(a), and 38 C.F.R. § 3.315(b).  After affording the Appellant an opportunity to respond, the case should be returned to the Board for appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




